FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30372

               Plaintiff - Appellee,             D.C. No. 4:05-cr-00117-SEH

  v.
                                                 MEMORANDUM *
JACOB ALLEN WHITE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Jacob Allen White appeals from the 10-month sentence imposed following

the revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       White contends that the sentence imposed is unreasonable because the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court placed undue emphasis on the need for punishment, to the exclusion

of more salient factors. The record reflects that the district court considered and

properly applied the relevant factors before imposing a sentence within the

advisory Guidelines range. The sentence is substantively reasonable under the

totality of the circumstances and in light of the sentencing factors set forth in 18

U.S.C. §§ 3553(a) and 3583(e). See United States v. Carty, 520 F.3d 984, 991-93

(9th Cir. 2008) (en banc); see also United States v. Miqbel, 444 F.3d 1173, 1182

(9th Cir. 2006).

      AFFIRMED.




                                           2                                     10-30372